                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-1616-RBJ

AGAZI ABAY,
GABRIEL THORN,
AMY SCHNEIDER, and
MICHAEL McDANIEL, on behalf of themselves
  and other similarly situated individuals

        Plaintiffs,

v.

CITY AND COUNTY OF DENVER,

        Defendant.


                           DECLARATION OF KELLY BRUNING


        I, Kelly Bruning, declare pursuant to 28 U.S.C. § 1746 the following based upon my

personal knowledge:

        1.      I am currently employed as a Captain of the Denver Sheriff Department (“DSD”).

I have been employed with the DSD for 21 years in September 2020.

        2.      In my position, I have many duties and responsibilities, and these include serving

as the K9 Commander, overseeing the Continuity of Operations for the DSD in Denver’s

Emergency Operations Center, and serving as the Commander of the DSD Emergency Response

Team.

        3.      On the evening of May 28, 2020, during ongoing protests related to the death of

George Floyd in Minneapolis, unknown individuals shattered a large glass entry door at the

Lindsey Flanagan Courthouse (“LFC”) located at 520 West Colfax Avenue in Denver, Colorado.




                                                                                         Exhibit 3
       4.      The Van Cise-Simonet Detention Center, otherwise known as the Downtown

Detention Center (“DDC”), is located at 490 W. Colfax Avenue next to the LFC. The two buildings

are separated by a plaza.

       5.      On the morning of May 29, 2020, a chain link fence was installed across the plaza

separating the LFC and DDC to establish a perimeter around those facilities to secure both from

potential breach and further destruction.

       6.      The DSD is the agency that operates and provides the security for both the DDC

and the LFC and on May 29 secured the perimeter of the plaza with the assistance of the Denver

Police Department.

       7.      On the afternoon of May 29, 2020, protesters marched down 14th Street and arrived

at the chain link fence that secured the plaza. I was present at the scene and personally observed a

large number of protesters approach the fence. Initially I told the deputies and officers to stand

back to give a buffer area to avoid a confrontational situation at the fence.

       8.      Some protesters began shaking the fence and tried to pull it down. The southeast

corner of the fence was knocked down. After that portion of the fence was knocked down, I ordered

the left side of the skirmish line to move up closer to the fence to secure it and then to move back.

       9.      At that point, the number of protesters outnumbered the number of DSD deputies

and other officers present. As the line moved up, we gave orders to move back and most of them

complied.

       10.     A larger number of people stayed closed to the fence. I was standing a few feet

away, next to a pole that was in a grassy area of the plaza and I heard a loud noise from an object

striking the pole. I looked down and saw what appeared to be a rock or brick about the size of a




                                                                                            Exhibit 3
softball fall to the ground near the pole. I saw that it had broken in half from the impact and one

piece landed in the grass and the other piece landed in the roadway.

       11.     At that moment, I was very concerned for the safety of the deputies and officers on

scene as other objects started to be thrown from the group. For that reason, I gave orders to use

pepper spray to disperse the protestors back from the fence.

       12.     Deputies deployed pepper spray. Individuals in the group continued to throw bottles

and rocks toward the deputies, however, the pepper spray ultimately had the intended effect of

dispersing the group of individuals.

       13.     After the situation had calmed, I took a photo of the rock that landed near the pole.

Below is a true and accurate copy of the photo that I took at the time. In the photo, a portion of the

orange-colored rock can be seen in the grass where it landed a few feet from the pole near where

I had been standing, and the other part of the rock can be seen on the righthand side of the photo




                                                                                             Exhibit 3
Exhibit 3
